DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       DANSON EXANTUS-BARR,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-603

                               [May 16, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case No. 13CF006645AMB.

   Danson Exantus-Barr, Milton, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.